Citation Nr: 1212507	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 greater than 0 percent disabling prior to May 9, 2007 and greater than 20 percent disabling from May 9, 2007.

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain. 

3.  Entitlement to a compensable initial disability rating for residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture.  

4.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of a higher initial disability rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 9, 2007, the Veteran's chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 manifested with normal range of motion of the cervical spine, which is greater than 40 degrees and includes a combined range of motion greater than 335 degrees, and manifested without muscle spasm, guarding, or localized tenderness.

2.  Subsequent to May 9, 2007, the Veteran's chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 manifested with 40 degrees or more of flexion and no ankylosis.

3.  The Veteran's right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain manifested with range of motion findings beyond shoulder level.  

4.  The Veteran's residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture manifested without a partial or complete nasal passage obstruction.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 at a compensable level prior to May 9, 2007 and in excess of 20 percent from May 9, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial disability rating for right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2011).

3.  The criteria for a compensable initial disability rating for residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6502 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding the issues on appeal.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2005, February 2010, March 2010, December 2010, and April 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Higher Initial Rating - Laws and Regulations 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Cervical Spine
	
Degenerative arthritis of the cervical spine has been rated under Diagnostic Code 5237 for cervical strain.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the cervical spine are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.
Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Prior to May 9, 2007

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height prior to May 9, 2007.  

The Veteran attended a VA examination in September 2005.  The Veteran reported neck pain with episodes of muscle tightness.  She noted no missed work or incapacitating episodes in the prior 12 months.  An examination of the cervical spine showed normal curvature, nontender to palpation.  Range of motion was normal tested actively passively, and against resistance.  With repetitive motion, there was no loss of motion due to pain, weakness, fatigue, or incoordination.  

VA treatment records and lay evidence show occasional reports of neck pain.  The record at no point showed limitation of motion or incapacitating episodes.  Additionally, the record does not indicate muscle spasm, guarding, or localized tenderness.  

The Board notes that the September 2005 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the cervical spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  

There were occasional reports of neck pain but no reports of consistently painful motion of the neck joint such that a minimally compensable rating would be warranted.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board finds that a preponderance of the evidence is against the claim for a compensable disability rating for the cervical spine prior to May 9, 2007.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Subsequent to May 9, 2007

The Board also finds that the weight of the evidence does not show forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine subsequent to May 9, 2007.  

In May 2007, the Veteran reported with severe pain in the neck.  She reported to the emergency room and received a shot.  At that time, the Veteran showed decreased cervical range of motion in all directions.  A November 2008 VA treatment record noted that the Veteran's neck is supple with full range of motion.  A July 2010 examiner specifically noted cervical flexion to 40 degrees.  Additional treatment records show consistent complaints of neck pain.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported constant pain in her neck.  Physical examination revealed flexion to 40 degrees.  The Veteran did have increased pain, but no change in range of motion on repetitive range of motion testing.  Neurologic examination revealed grossly intact motor and sensory function C5 through T1, however the Veteran described generalized dullness of sensation throughout the left upper arm that was not specific to any dermatomal distribution.  The Veteran's strength was 5/5 bilaterally and her reflexes were 2+ at C5, C6, and C7 bilaterally.  

The Veteran was afforded another VA examination in April 2011.  The Veteran noted daily pain in the neck.  The Veteran indicated that she had more than 60 days of bed rest self-prescribed for her neck over the past two years.  Upon physical examination, the examiner noted flexion of the neck to 45 degrees upon the first test and 48 degrees three subsequent times, without pain.  The examiner noted no ankylosis.  Neurological testing showed no atrophy of either arm muscle.  The examiner noted an old compression fracture with some slight straightening of the C-spine.  The examiner noted that a disability of this type would be expected to produce mild episodes of discomfort of the head and neck with vigorous activity, vigorous flexion and extension movements, or sports activities.  The disability would not be expected to produce daily symptomatology, especially of the degree indicated by the Veteran.  The examiner noted no evidence of any internal problems with the cervical spine that would be producing any radicular symptoms or problems out into the arms and hands.  The Veteran's EMG testing was negative.  Therefore, the examiner found that the Veteran has a small amount of objective findings for the head and neck with a great deal of subjective complaints.  

The Board notes that the February 2010 and April 2011 VA examinations addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2010 examiner specifically noted The Veteran did have increased pain, but no change in range of motion on repetitive range of motion testing.  The examiner did note that he would expect 10-15 degrees of additional total motion loss, mild weakness, mild to moderate fatigability, and mild to moderate loss of coordination secondary to repetitive activity and during flare-ups.  Even considering these factors, the Veteran's functional limitations do not more closely approximate the criteria for a 30 percent rating because such mild to moderate functional limitations and only a small additional loss of range of motion are contemplated by the 20 percent rating.  A 30 percent rating request very significant limitation of flexion to 15 degrees or less, or ankylosis, and neither are even close to being present.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

Under 38 C.F.R. § 4.59 and Burton, painful motion of a joint should be considered at least minimally compensable.  After May 9, 2007 there are indications of increased painful motion of the neck but the disability is rated at 20 percent based on that limitation and therefore there is no basis for a rating in excess of that under 38 C.F.R. § 4.59.

Although the Veteran and her representative assert that she has experienced more than 60 days of bed rest in the prior two years, the Board notes that for bed rest to be considered as an incapacitating episode, the bed rest must be prescribed by a physician.  The record does not indicate any incapacitating episodes as defined by Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

The Veteran's cervical flexion was measured to a minimum of 40 degrees and the record does not show any ankylosis of the cervical spine.  Based on this evidence, the Board finds that a preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the cervical spine subsequent to May 9, 2007.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Right Shoulder

The Veteran's service-connected right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain has been rated by the RO under the provisions of Diagnostic Code 5024 for tenosynovitis.  That regulation notes that all diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  

Diagnostic Code 5003 addresses degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a.  

The Board must also consider Diagnostic Code 5201 for limitation of motion of the arm.  Under that regulation, limitation of the major arm to shoulder level warrants a 20 percent disability rating, limitation of motion of the arm to midway between the side and shoulder level warrants a 30 percent disability rating, and limitation of motion of the arm to 25 degrees from the side warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

The Veteran has received a 10 percent rating for possible pain and crepitus related to positive impingement signs.  Under Diagnostic Code 5003, to receive a 20 percent disability rating, the evidence must show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  The Board notes that only the Veteran's right shoulder is affected.  Therefore, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5003.  Therefore, to receive a 20 percent disability rating, the evidence must show limitation of motion of the arm to shoulder level (90 degrees).  38 C.F.R. § 4.71a.

The Veteran attended a VA examination in September 2005.  The examiner noted discomfort that radiates to the right trapezius muscle.  The examiner noted that she had extensive evaluations including X-rays, which were normal.  Examination of the right shoulder revealed tenderness to palpation of the lateral border of the trapezius muscle.  Range of motion was tested actively, passively, and against resistance and found to be normal.  Upon repetitive motion, the Veteran had no loss of motion due to pain, weakness, fatigue, or incoordination.  

The Veteran was afforded another VA examination in February 2010.  The Veteran's complaints and history were noted.  Right shoulder examination noted range of motion of 120 degrees of forward flexion and 125 degrees of abduction.  The Veteran had increased pain with repetitive range of motion testing, but there was no change in her range of motion.  

During an April 2011 VA examination, the Veteran's right shoulder noted a history of chronic pain since a fall on the shoulder in 2002.  Range of motion testing revealed abduction to 115 degrees and forward flexion to 138 degrees, without pain and with no change with repetition.  The examiner noted some mild limitation of motion of the shoulder joint, but found no functional incapacity of the shoulder at all.  The examiner noted good muscle power around the shoulder with minimal decrease in ranges of motion.  

Treatment records show that the Veteran consistently complained of pain in her right shoulder.  The Veteran attended physical therapy for her shoulder.  An April 2007 VA treatment record showed full range of motion of her shoulder on the right with no signs of instability.  A January 2010 physical therapy record showed right shoulder flexion to 140 degrees and abduction to 95 degrees.  

Range of motion findings at no point show limitation of the arm to shoulder level.  The Board notes that the September 2005 and February 2010 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the arm was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The February 2010 examiner specifically noted that although the Veteran experienced pain following repetitive motion, it resulted in no additional limitation of motion.  Even considering these factors, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board finds that a preponderance of the evidence is against the claim for a higher initial disability rating greater than 10 percent for the Veteran's right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Nasal Septal Perforation

The Veteran's service-connected residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture have been rated by the RO under the provisions of Diagnostic Code 6502 for traumatic deviation of the nasal septum.  Under this regulatory provision, traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent disability rating.  38 C.F.R. § 4.97.  

The Veteran was afforded a VA examination in September 2005.  The examiner noted the Veteran's history and complaints and performed a physical examination of the nose.  The Veteran's nares were patent without obstruction, turbinate hypertrophy, or polyps, but the nasal mucosa was moderately edematous.  The examiner noted a large nickel sized perforation of the soft tissue of the nasal septum.  

VA treatment records show that the Veteran had a septal button placed with less than optimal results.  She requested removal of the septal button, which was performed in October 2005.  

The Veteran attended a VA examination in March 2010.  The examiner noted the Veteran's complaints including difficulty breathing due to abnormal air flow.  The examiner noted a very large nasal septal perforation.  The examiner noted some crusting on the septum.  

The Veteran was afforded another VA examination in December 2010.  The examiner noted the Veteran's nasal trauma and surgery during service.  The examination showed a very large septal perforation, but no sign of any crusting.  

The evidence at no point indicates nasal obstruction or symptoms that more nearly approximate a nasal obstruction.  Therefore, a compensable disability rating for residuals of a nasal septal perforation is not warranted based on any findings of record.  For these reasons, the Board finds that the criteria for a compensable disability rating for residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.97, Diagnostic Code 6502.

The Board acknowledges that the Veteran has asserted that she has a loss of smell and taste related to her nasal septal deviation.  Although the Veteran claimed a loss of smell and taste while addressing her increased rating claim, loss of smell and taste are distinct disabilities.  The RO addressed service connection for loss of smell and taste as secondary to her service-connected nasal perforation in a May 2011 rating decision, which the Veteran has not yet appealed.  Therefore, those issues are not addressed in this decision.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's right shoulder disability and cervical spine disability are pain, crepitus, and some limitation of motion, which is included in the schedular rating criteria and has been considered under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The primary symptoms of the Veteran's nasal septal perforation are abnormal air flow and some crusting, which are also considered in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial disability rating for chronic cervical spine strain with degenerative changes and spondylosis with a compression fracture at C-5 at a compensable level prior to May 9, 2007 and in excess of 20 percent from May 9, 2007 is denied.

Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement with a history of tendonitis and chronic right trapezius muscle strain is denied. 

Entitlement to a compensable initial disability rating for residuals of a nasal septal perforation, status post septorhinoplasty for nasal fracture is denied.

REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a higher initial disability rating for migraine headaches.  To receive a disability rating in excess of 30 percent, the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The evidence shows frequent, severe migraines.  However, the evidence is unclear as to whether the Veteran's migraines result in severe economic inadaptability.  The Veteran has vaguely asserted that her headaches allow her only one to two productive days during a week and have had a severe impact upon her ability to retain employment or attend college classes.  The Veteran must provide additional information to determine whether her headaches have caused severe economic inadaptability.  The RO should request that the Veteran indicate whether she is currently working or in school.  If the Veteran is not working, she should report the dates of her last employment and address the reason for not currently working.  If the Veteran is currently working, the Veteran should note how many days she works each week and should provide evidence in the form of documented leave statements indicating how often she is required to be absent from work due to her disability.  The Veteran should also provide evidence of her income since separation from the military in September 2004.  If the Veteran is currently a student, she should indicate the extent of her class schedule and provide information regarding missed classes and poor work performance due to her inability to study or attend class.  If the Veteran cannot provide this documentation herself, the RO should attempt to acquire the information necessary to obtain these records with the claims file for the Veteran.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should request information and documentation from the Veteran regarding her current employment status and any evidence of severe economic inadaptability.  The Veteran should provide, or the RO should attempt to obtain, leave statements from any current employer, information regarding the Veteran's current earnings, records relating to any prior employment that are indicative of economic inadaptability, class schedules, attendance records, and documentation of an inability to perform at school due to her disability, and any additional evidence of interference in the Veteran's earning capacity from September 2004.  Tax returns and other similar documents, although not required, would be of great assistance to the Board.   

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if a higher disability rating for the disability on appeal may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


